Citation Nr: 0804689	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  02-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In August 2004 and January 2006, the Board 
remanded this case to the RO via the Appeals Management 
Center (AMC), in part, to ensure compliance with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA).  This further development of the claim 
included obtaining additional, relevant treatment records and 
having the veteran undergo an audiometric examination to 
determine whether he has sufficient hearing loss to satisfy 
the threshold minimum requirements of 38 C.F.R. § 3.385 - to 
be considered a disability by VA standards, and, if he does, 
to determine the cause of his hearing loss - and, in 
particular, whether it is somehow attributable to his 
military service, such as from acoustic trauma due to 
excessive noise exposure.

The AMC completed the development requested, continued to 
deny the claim, and returned the file to the Board for 
further appellate review.

FINDING OF FACT

Bilateral hearing loss was neither manifested during the 
veteran's active duty service or sensorineural hearing loss, 
in particular, within one year of his discharge from service, 
nor is any current bilateral hearing loss otherwise 
attributable to his military service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, by letter dated in June 2001 and provided to the 
veteran prior to the August 2002 rating decision on appeal, 
the RO:  (1) informed him of the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain; (3) informed him of the information and evidence he 
was expected to provide; and (4) requested that he provide 
any evidence in his possession that pertained to his claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Moreover, since the Board is denying his claim for 
service connection, no disability rating or effective date 
will be assigned.  Therefore, there can be no possibility of 
prejudicing him, even if VA did not provide VCAA notice 
concerning these downstream elements of his claim because 
they are moot.  In any event, the AMC did indeed provide this 
notice in a December 2006 letter sent on remand.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

Moreover, the AMC subsequently went back and readjudicated 
the claim in the August 2007 supplemental statement of the 
case (SSOC), so the AMC reconsidered the claim after 
providing this additional VCAA notice.  This is important to 
point out because the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 
2007) [Mayfield IV].  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)

If there is even arguably any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications, to include two Board 
remands, sent to the veteran over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions as well 
as the communications provided to him by VA, it is reasonable 
to expect he understands what is needed to prevail.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, all available evidence 
pertaining to the veteran's claim has been obtained, which is 
obtainable.  Specifically, the RO has obtained his private 
treatment records and he has been afforded a VA audiological 
examination, including for a medical opinion concerning the 
etiology of his bilateral hearing loss.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to his 
service medical records (SMRs), the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, a military 
records repository, has indicated his record is fire related 
and there are no SMRs or Surgeon General's Office (SGO) 
extracts.



In situations, as here, where at least a portion of the SMRs 
are unavailable for consideration, in addition to the duties 
imposed by the VCAA, VA's duty to assist is heightened and 
includes an obligation to search for alternative forms of 
records that might support the veteran's claim.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit-of-the-doubt rule.  Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).

In an effort to obtain evidence from the veteran's period of 
service, he completed a Questionnaire About Military Service 
(NA (National Archives) Form 13075) and a Request for 
Information Needed to Reconstruct Medical Data (NA Form 
13055); however, he indicated that he was never treated for 
anything in service.  He further noted that he told his 
captain about his hearing loss and was told by this captain 
that he would be given a 10 percent disability.  
Additionally, in an October 2004 communication the veteran 
recalled his initial treatment for hearing loss in 1994.  He 
subsequently amended the 1994 date to 1992 or 1993 in a 
February 2005 Authorization and Consent to Release 
Information to VA (VA Form 21-4142).  Thus, inasmuch as he 
reported no treatment during service for defective hearing, a 
further search for additional service medical records would 
serve no useful purpose.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom; 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  This also, in turn, 
lessens the importance of his SMRs because, even if 
available, they would not contain any relevant information.

Similarly, the veteran has provided Consent to Release 
Information from Providence Hospital and Carolina Hospital 
Systems.  These medical care providers have responded that he 
was not treated at these facilities.  Notwithstanding these 
responses, he has alleged that he was treated at these 
facilities for complaints unrelated to hearing loss.  Thus, 
further attempts to request records from these health care 
providers would service no useful purpose because they, too, 
do not have any information relevant to this appeal.

As for otherwise assisting him with his claim, the veteran 
has been afforded an appropriate VA examination and a 
resulting medical opinion obtained addressing whether there 
is any correlation between his hearing loss and his military 
service.  His claims file contains his written communications 
and treatment records from the correctional facility in which 
he was incarcerated.  All obtainable evidence identified by 
him relative to his claim has been obtained and associated 
with the claims file for consideration, and neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Indeed, the 
veteran expressly indicated in an August 2007 statement, in 
response to the recently received SSOC, that he had no other 
information or evidence to submit.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied VA 
has complied with its duty to assist him in the development 
of the facts pertinent to his claim.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service, alone, is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities such as organic diseases 
of the nervous system - including sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  This presumption, however, is rebuttable by 
probative evidence to the contrary  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 
38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's May 2001 application for compensation, as well 
as numerous subsequent communications, reflects his 
contention that his bilateral hearing loss is due to firing 
90 mm guns on M-47 tanks during his period of active duty 
service.

The veteran's report of discharge from military service 
confirms that he was a heavy vehicle driver; thus, the Board 
concedes he was exposed to loud noise during his service more 
than 50 years ago.  This is not in dispute.  However, 
there is no competent medical evidence of hearing loss until 
his March 2007 VA audiometric examination and he has reported 
that he was not treated for anything in service and did not 
seek treatment for hearing loss until approximately 1992, so 
some 45 years after separating from the military.  See Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(indicating it is appropriate to consider the veteran's 
entire medical history, including a lengthy period of absence 
of relevant complaints.)



The report of the March 2007 VA audiometric examination 
confirms the veteran has sufficient hearing loss to meet the 
threshold minimum requirements of § 3.385 to be considered a 
disability by VA standards.  He had the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
85
90
LEFT
60
65
70
90
105+

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 60 percent in the left ear.  
The diagnoses were moderate sensorineural hearing loss in the 
right ear and moderately-severe sensorineural hearing loss in 
the left ear.  But the examiner concluded the veteran's 
hearing loss is less likely than not (less than 50/50 
probability) caused by or a result of active duty 
military service, military noise exposure.  

The Board sees this opinion was made only after a thorough 
interview, examination, and review of the claims file for the 
pertinent medical and other history, and there is a 
reasonable rationale for the medical opinion provided.  
Accordingly, this medical opinion will be afforded 
considerable probative weight, especially absent any 
probative evidence to the contrary.

It is worth reiterating the lapse of many years between the 
veteran's separation from service and the first clinical 
evidence of hearing loss.  The Court has indicated that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].

Moreover, there is no competent, probative evidence of a 
nexus (link) between the veteran's current hearing loss and 
his period of service.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  It is not enough merely to show current 
disability; rather, there also must be competent medical 
evidence linking the current disability to service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  This simply has not been done in this 
instance.

Finally, the Board emphasizes that the veteran's personal 
opinion as to the etiology of his hearing loss, no matter how 
sincere, is insufficient to establish service connection.  As 
a layman, he simply is not competent to offer an opinion 
on matters of medical expertise, including causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He is only competent 
to testify that he has experienced difficulty hearing, not to 
determine the cause for this problem.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

In summary, the Board finds no evidence of bilateral hearing 
loss in service or within the applicable one-year presumptive 
period following service, and no competent, probative 
evidence of a nexus between the current hearing loss and the 
veteran's period of service.  Therefore, the preponderance of 
the evidence is against service connection for bilateral 
hearing loss, in turn meaning there is no reasonable doubt to 
resolve in the veteran's favor, and that his appeal must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


